Citation Nr: 1516212	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a right knee disability, to include a rating in excess of 10 percent for functional impairment prior to December 5, 2013; and entitlement to a rating in excess of 10 percent for limitation of flexion, a rating in excess of 10 percent for instability, and a compensable rating for limitation of extension, as of December 5, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active service from November 1969 to August 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the RO in Atlanta, Georgia.

An August 2014 rating decision granted entitlement to a separate 10 percent rating for right knee instability and a 0 percent rating for limitation of right knee extension.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A review of the record shows that additional evidence has been added to the record since the Veteran was issued a statement of the case in May 2012.  In a March 2015 statement, the representative waived review of the additional evidence by the Agency of Original Jurisdiction.  Therefore, a remand is not necessary for RO review and the Board may consider the additional evidence.   


FINDINGS OF FACT

1.  Prior to December 5, 2013, the Veteran's right knee functional impairment was manifested by flexion limited to, at worst, 110 degrees, and painful motion.  

2.  Beginning December 5, 2013, the Veteran's right knee flexion was limited to, at worst, 95 degrees.  

3.  Beginning December 5, 2013, the Veteran was shown to have subjective complaints of right knee lateral instability that were mild in severity.  

4.  Beginning December 5, 2013, the Veteran's right knee extension was limited to, at worst, 5 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee functional impairment prior to December 5, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5263 (2014).

2.  The criteria for a rating in excess of 10 percent for limitation of right knee flexion as of December 5, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2014).

3.  The criteria for a rating in excess of 10 percent for right knee instability as of December 5, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a compensable rating for limitation of right knee extension as of December 5, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2014).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, but any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  A separate rating can also be assigned for compensable recurrent subluxation or lateral instability pursuant to Diagnostic Code 5257.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

A 0 percent rating is warranted for knee extension limited to 5 degrees.  A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Those conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he should have higher ratings for right knee disabilities because his level of impairment is worse than contemplated by the currently assigned ratings.  

At a June 2008 VA examination, the Veteran reported constant right knee pain that was 7 out of 10 in intensity.  He reported that he experienced daily flare-ups when walking and that during flare-ups, his pain was 9 out of 10 in intensity.  He reported that he also experienced swelling in his knee.  The Veteran reported that he used Glucosamine with Chondroitin for treatment and that he took Hydrocodone for pain.  He reported that the medication did help.  The Veteran reported that walking a couple of blocks and bending the knee increased his pain level, but denied using a mechanical aid.  However, he did report that the difficulty walking more than a couple of blocks interfered with his ability to get a job and the pain upon bending made it difficult for him to rest.

On physical examination, the Veteran was ambulatory and his gait was steady and smooth.  There was right knee crepitus, but no increased heat or redness.  There was no edema or effusion.  There was evidence of synovial thickening.  The Veteran had right knee extension to 0 degrees and right knee flexion to 140 degrees, with pain at 120 degrees.  Repetitive motion produced increased pain, weakness, lack of endurance, fatigue, and incoordination, but no additional loss of motion.  The right knee was noted to be stable.  X-rays of the right knee showed degenerative changes about the joint.  The examiner diagnosed collateral ligament strain with degenerative changes.  

At a March 2012 VA examination, the Veteran reported that he had continued to experience right knee pain and that he had begun to notice a clicking noise in the right knee.  He reported that he took Tramadol and Naproxen for treatment of the right knee.  The Veteran reported that he experienced painful flare-ups when working in his yard and bending the right knee.  The Veteran denied using any assistive devices for ambulation.  

On physical examination, the Veteran had right knee extension to 0 degrees and right knee flexion to 115 degrees, with pain at 110 degrees.  The Veteran's right knee functional impairment was noted to be pain on movement, and interference with sitting, standing, and weight-bearing.  There was tenderness to palpation of the right knee.  Strength testing in the right knee was normal.  There was no anterior instability, posterior instability, or medial-lateral instability.  There was no history of patellar subluxation or dislocation.  The examiner noted that the Veteran's right knee disability did not impact his ability to work.  The examiner diagnosed right knee degenerative joint disease.  

At an August 2014 VA examination, the Veteran reported that the right knee disability had gotten worse and that the knee would "give out" and swell.  He reported that he was unable to stand or walk for prolonged periods and that he was told by his doctor to wear a knee brace.  The Veteran reported that he experienced flare-ups, during which his knee would be painful, would give out, and would make a cracking noise.

On physical examination, the Veteran had right knee flexion to 100 degrees with pain at 95 degrees, and right knee extension to 5 degrees.  The Veteran's right knee functional impairment was noted to be less movement than normal; weakened movement; pain on movement; and interference with sitting, standing, and weight-bearing.  The examiner noted that the Veteran would experience additional limitation of motion following repetition, but was unable to estimate the additional limitation.  There was tenderness to palpation of the right knee.  Strength testing was normal in the right knee.  There was no anterior instability, posterior instability, or medial-lateral instability.  There was no evidence of patellar subluxation or dislocation.  The Veteran was noted to have right leg shin splints.  The Veteran was noted to have frequent episodes of joint pain and joint effusion as a result of a right meniscus tear.  The examiner noted that the Veteran used a knee brace for support.  The examiner diagnosed right knee arthritis and collateral ligament strain and noted that it impacted the Veteran's ability to work in that he was unable to perform prolonged standing, walking, or bending; which were required in his position with the United States Postal Service (USPS).

A review of the record shows that the Veteran receives VA treatment for various disabilities, to include right knee disabilities.  However, there is no indication from the treatment notes of record that the Veteran has reported right knee symptoms that are worse than those noted in the various VA examination reports of record and there are no range of motion measurements documented in the VA treatment notes of record.  The Board acknowledges that the Veteran reported his right knee giving way in November 2009.  However, objective signs of instability were not shown on clinical examination at that time.

Also of record are several lay statements documenting the Veteran's subjective reports of right knee disability symptoms.  In an October 2013 statement, the Veteran's spouse reported that the Veteran's knee disability caused him a lot of pain and that his knee swelled to the point of giving way, at which time he had to hold onto something to keep from falling.  Further, she reported that he had difficulty walking when getting up at night.  In an October 2013 statement from Mr. T.H., a friend of the Veteran, it was reported that the Veteran's right knee caused a lot of pain when trying to negotiate steps and walk up inclines.  Mr. T.H. further reported that he had seen the Veteran's right knee become swollen on occasion and that the Veteran sometimes walked with a noticeable limp.  In a December 2013 statement from Mr. D.G., a co-worker of the Veteran, it was noted that the Veteran's right knee disability made it difficult for him to perform his duties with the USPS.  Specifically, the Veteran had difficulty doing a lot of walking and his knee often became swollen and painful after doing so.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to December 5, 2013, for functional impairment of the right knee.  There is no evidence that the Veteran has had limitation of right knee flexion to 45 degrees or less or that he had limitation of right knee extension to 15 degrees or more.  While the Veteran has reported constant knee pain and painful flare-ups, there is no indication from the record that he has more limitation of motion than that shown at his VA examinations of record.  The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the right knee prior to December 5, 2013.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).

The Board finds that separate compensable ratings for limitation of extension and flexion were not warranted prior to December 5, 2013, because limitation of extension to 10 degrees was not shown such that a separate compensable rating would be warranted.  Furthermore, a separate rating was not warranted for arthritis and limitation of flexion because a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Consideration has been given to assigning a separate compensable rating for right knee instability prior to December 5, 2013.  However, while the Veteran reported that his right knee gave way when being seen at the VA Medical Center in December 2009, there were no physical findings showing recurrent subluxation or lateral instability such that any separate compensable rating could be assigned.  Further, the Veteran did not report giving way at his June 2008 or March 2012 VA examinations and instability testing was negative at both of those VA examinations and it was specifically noted that there was no evidence of dislocation or subluxation.  While instability testing was also negative at the August 2014 VA examination, the Veteran had subjective complaints of right knee instability at that time which were consistent with his report of increased instability in a December 5, 2013, statement.  The Board finds the objective examination finding that found no instability more persuasive than the Veteran's subjective statements regarding instability because of the medical training of the examiners and the diagnostic testing conducted.  Therefore, the Board finds that a separate compensable rating for instability is not warranted prior to December 5, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for right knee limitation of flexion beginning December 5, 2013.  There is no indication that the Veteran has limitation of flexion to 45 degrees or less.  In fact, the Veteran has right knee flexion to, at worst, 95 degrees.  Further, while the Veteran has reported that he experiences painful flare-ups, he has not reported that his right knee flexion is significantly reduced during flare-ups or that he has additional functional impairment due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition.  38 C.F.R. § 4.40, 4.45 (2014).  While the most recent examination found that there would be additional limitation of motion during flare-ups, but could not quantify that limitation, the Board finds that the evidence does not show that any additional limitation of flexion would limit movement to 45 degrees such that a higher rating would be warranted.  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for limitation of right knee flexion beginning December 5, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for right knee instability beginning December 5, 2013.  There is no evidence of record that the Veteran has had had subluxation or lateral instability that was worse than slight during that period.  In fact, while the Veteran reported right knee instability in a December 5, 2013, statement and again at an August 2014 VA examination, there was no objective evidence of right knee instability at the August 2014 VA examination.  In fact, all ligament testing at that time was clinically normal and it was specifically noted that there was no evidence of dislocation or subluxation.  Therefore, the Board finds that entitlement to a rating in excess of 10 percent beginning December 5, 2013, for right knee instability is not warranted because the objective examination findings are against a finding that there is recurrent lateral instability that is more than severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The Board finds that the examination findings are more persuasive because of the medical training of the examiners and the diagnostic testing conducted.

The Board finds that the Veteran is not entitled to a compensable rating for limitation of right knee extension beginning December 5, 2013.  There is no evidence of record showing the Veteran to have right knee extension limited to 10 degrees or more at any point during the period on appeal.  In fact, the Veteran's right knee extension is limited to, at worst, 5 degrees.  Further, while the Veteran has reported that he experiences painful flare-ups, he has not reported that right knee extension is significantly reduced during flare-ups or that he has additional functional impairment due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of motion than that found at the VA examinations.  While one examiner stated that more limitation of motion could be present during flare-ups, that examiner was unable to quantify any additional limitation of motion, and the Board finds that the evidence of record is against a finding that any additional limitation would result in extension limited to 10 degrees.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for limitation of right knee extension for the period beginning December 5, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the right knee disabilities is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalizations or marked interference with employment, beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased ratings for right knee disabilities.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for functional impairment of the right knee prior to December 5, 2013, is denied.  

Entitlement to a rating in excess of 10 percent for limitation of right knee flexion beginning December 5, 2013, is denied.  

Entitlement to a rating in excess of 10 percent for right knee instability beginning December 5, 2013, is denied.  

Entitlement to a compensable rating for limitation of right knee extension beginning December 5, 2013, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


